Citation Nr: 1634703	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-23 242 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a service connection claim for a skin condition.

3.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded this case in May 2016 to afford the Veteran the opportunity to testify before a Veteran's Law Judge.  He testified at a hearing before the undersigned in June 2016.  A transcript is of record. 

The issues of service connection for a skin condition on the merits and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran did not appeal an August 1997 rating decision that denied his claim for service connection for a skin condition. 
 
2.  Evidence received since the August 1997 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a skin condition,. 



CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied the Veteran's claim for service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  Since the August 1997 rating decision, new and material evidence has been received with respect to the Veteran's claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a skin condition.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

The Veteran's claim for service connection for a skin condition was denied in a May 1996 rating decision which found that the Veteran had not made a well-grounded claim as, at the time, there were incomplete service treatment records (STRs) associated with the Veteran's file.  Then, in an October 1996 rating decision, the RO again denied the Veteran's claim for lack of an in-service occurrence after STRs associated with the file.  An August 1997 rating decision by the RO then found a lack of nexus between the Veteran's skin condition and his in-service injury.  The Veteran did not perfect and appeal of that decision, and no new and material evidence was received within one year of the decision.  See VA Form 21-4138, dated December 9, 1997.  Therefore, the August 1997 rating decision became final.  38 U.S.C.A. § 7105.  

In order to reopen the claim, new and material evidence must be received.  38 U.S.C.A. § 5108.  In his June 2016 hearing testimony, the Veteran testified that he has had a skin condition since leaving service.  He also noted that in October 1974 he was diagnosed with cellulitis which would cause bubbles on his hands and feet.  He further reported that he still has cellulitis and because of the condition, he has had to constantly apply lotion to his hands and that the skin on his hands would occasionally bubble which required lancing.  The Veteran's spouse also testified at the June 2016 hearing noting that the Veteran did not have a current diagnosis of his skin condition despite receiving treatment at VA medical centers.  She also stated that his skin condition was a problem throughout their 38 year marriage, that the Veteran has had to stay home from work as a result of dry and bleeding skin, and that he has only ever been given over-the-counter medication for his skin condition.  

The foregoing testimony and evidence is new, as these specific assertions concerning the continuity of symptoms of the Veteran's skin condition had not been specifically advanced by him.  The foregoing also relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim as it tends to indicate that a skin condition was first present in-service and has continued since leaving service with the same or similar symptoms.  Accordingly, as the Veteran and his spouse's testimony is presumed credible at this stage (See Justus v. Principi, 3 Vet. App. 510, 513 (1992)), new and material evidence has been received and the claim for service connection for a skin condition is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").


ORDER

New and material evidence having been received, the claim for service connection for a skin condition is reopened.  



REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claims for a skin condition and hypertension must be remanded for further development to ensure that they are afforded every consideration. 

At the outset, remand is required to obtain additional VA treatment records.  The Veteran reported receiving treatment from VA for hypertension since leaving service.  A review of the record reveals that the Veteran's VA treatment records appear to be incomplete.  These records must be obtained on remand.

Regarding the Veteran's skin condition claim, a VA examination was most recently provided in January 2014 in accordance with VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the opinion provided in the January 2014 examination report is not sufficient to make an informed decision on the Veteran's claim for service connection claim for a skin condition, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The January 2014 VA examiner noted that the Veteran was first diagnosed with dyshidrotic eczema of bilateral hands and feet in January 2014.  However, the examiner did not address a December 1980 statement from Dr. Calderon noting that he treated the Veteran for allergic vesiculitis in December 1978; a January 1979 VA treatment record that noted a long history of a scaly exfoliative rash on the Veteran's toes and palms that continued to come and go; and a February 1980 treatment note that showed a skin condition on the Veteran's left thumb.  As the VA examiner's opinion does not address or explain the clinical significance of these relevant treatment records which are further supported by the Veteran's June 2016 testimony, the opinion is not adequate for rating purposes.  Id.  

Accordingly, the Board finds that the VA examiner's opinion is not adequate to make an informed decision on this claim.  See Barr, 21 Vet. App. at 312.  On remand, a new VA opinion should be obtained to assess the likelihood that the skin condition that the Veteran reported at his June 2016 hearing is related to service.  

With regard to the Veteran's claim for service connection for hypertension, the Veteran testified at his June 2014 hearing that he was prescribed medication for high blood pressure while in service and that he has received treatment at VA for this hypertension.  The Veteran has not been afforded a VA examination of his hypertension.  A VA medical opinion is warranted on this issue.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, as the Veteran has stated that he was prescribed medication for hypertension during service, additional efforts should be undertaken to ensure that his complete service treatment records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all archived records, dated from December 1976 to May 2008 and from January 2014 forward.  

2.  Ensure that the Veteran's complete service treatment records, to include all clinical records, have been obtained.  See VA Form 21-4138, referencing records at HQ & HQ Co. 27 Maintenance Battalion, 1st Cavalry Division (Dispensary); US Army, Ft. Hood, TX, from December 1973 - December 1976.

3.  After the above records have been obtained, schedule the Veteran for VA skin examination.  The examination should be conducted during an exacerbation or active phase of the skin condition, if possible, in coordination with the Veteran.

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the presence of his skin condition, i.e., photographs.

Efforts to schedule the Veteran for an examination during an active period of his skin problem must be documented, and such documentation associated with the claims file.

The entire claims file (i.e. the electronic file) must be made available to the examiner for review.

(a)  The examiner must identify all current skin conditions found to be active or dormant.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin condition had its clinical onset during service or is related to any incident of service, to include the Veteran's in-service cellulitis of the hands and feet.   

In providing this opinion, the examiner should review and acknowledge the following:

* The service treatment records dated in September 1974 and October 1974 showing treatment for cellulitis of the hands and feet with beta strep as the predominant organism, as well as findings of dyshidrosis and impetigo; 

* VA treatment record showing treatment of tinea pedis and tinea manus in January 1979, at which time the Veteran gave a long history of a scaly exfoliative rash on his hands and feet; 

* The finding of minimal left thumb web space scaling during VA hospitalization in January 1980;

* The February 1980 VA examination report showing that the Veteran gave a 4 and 1/2 year history of a skin rash on his hands and feet, with a finding of a patch of lichenification and erythema about the size of a dime over the dorsum of the left thumb; 

* The December 1980 statement from Fermin Calderon, M.D. noting that he had treated the Veteran for allergic vesiculitis of the hands in December 1978; and 

* The Veteran's testimony that a month after treatment for cellulitis in October 1974, he started to experience symptoms of the skin condition again, and that he has had the same recurring condition since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination for hypertension.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  All indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or within one year following his separation from service, i.e., between December 1976 and December 1977, or is related to any incident of service.

In providing this opinion, the examiner should review and acknowledge the following:

* The blood pressure readings recorded in the service treatment records;

* The January 1979 VA treatment record showing a blood pressure reading of 144/100; and

* The diagnosis of hypertension on VA examination in February 1980.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above instructions, the report(s) must be returned to the examiner(s) for corrective action.

6.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


